Citation Nr: 0820461	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-36 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1954 to May 
1958.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2004 rating decision in which the RO denied 
the veteran's claim for entitlement to a TDIU.  In April 
2004, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in September 2005, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in November 2005.

In May 2005, the veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of 
that hearing is of record.  


FINDING OF FACT

In May 2008, prior to the promulgation of a decision in the 
appeal, VA received notification from the veteran that a 
withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. 
§ 20.202 (2007).  Withdrawal may be made by the veteran or by 
his or her authorized representative.  See 38 C.F.R. § 20.204 
(2007).  

In correspondence received at the Board in May 2008, the 
veteran indicated that he wished to withdraw his appeal.  As 
the veteran has withdrawn this appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it must be dismissed.  


ORDER

The appeal is dismissed. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


